 
ASSIGNMENT OF LEASE
 
This Assignment of Lease (this “Assignment”) is made and entered into effective
on May 16, 2008 (the “Effective Date”), by and between ProLink Solutions, LLC,
d/b/a ProLink Capital (the “Assignor,” or “ProLink”) and FOC Financial Limited
Partnership (the “Assignee”).
 
Background
 
Assignor is the lessor under that certain Lease Agreement dated April 3, 2008,
by and between Assignor and PACAF, a copy of which is attached to this Agreement
as Exhibit “A” (the “Lease”).
 
Under the Terms of the Lease, the Golf Course and Assignor have entered into and
Assignor has agreed to provide installation, service, support and maintenance of
the ProLink System during the term of the Lease.
 
Assignor desires to assign the Assignor’s rights under the Lease to Assignee on
the terms and conditions set forth in this Assignment.
 
Now, therefore, in consideration of the sum of One Million Seven Hundred Sixty
One Thousand Dollars ($1,761,000) (Purchase Price), and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Terms
 
1. Background. The parties agree and acknowledge that the Background section is
true in all respects and shall be incorporated into this Agreement by reference.
 
2. Assignment. Assignor hereby assigns and transfers to Assignee, Assignor’s
rights under the Lease, including, but not limited to the following: (i) to
receive all of the fees and payments due under the Lease and pay for play
amount, commencing upon the Commencement Date (as defined in the Lease); (ii) to
enforce the Lease in the event that Prolink fails to do so on Assignees behalf;
(iii) to bill and collect all fees from the Golf Course in the event that
Prolink fails to do so on Assignees behalf. (iv) to receive the proceeds of the
insurance required under the Lease or otherwise provided to cover loss of the
ProLink System which is the subject of the Lease and liability thereunder; (v)
to consent to any assignment by the Golf Course, and to recover any damages for
the Golf Course’s breach of the Lease in the event that Prolink fails to do so
on Assignees behalf; (collectively, the “Lease Rights”).
 
Notwithstanding anything herein to the contrary, Assignor and/or ProLink
Solutions, hereby acknowledge and agree that Assignor and/or ProLink Solutions
retains all obligations of the manufacturer under the Lease other than those
specifically assigned to the Assignee and agrees to fulfill said obligations
under the Lease, including, but not limited to operating, maintaining, repairing
and replacing the ProLink System, including installation of the System according
to the terms of the Agreement, defending patent suits against the Golf Course,
providing software and hardware upgrades to the ProLink System in accordance
with the Service Agreement, removing the ProLink System if authorized under the
Lease and approved by Assignee. [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2].
 
1

--------------------------------------------------------------------------------


 
3. Indemnification. Assignor does hereby indemnify and hold Assignee harmless
from any liability claims relative to the Lease, except those arising out of
Assignee’s gross negligence or willful misconduct.
 
Assignor does hereby covenant and agree that Assignor shall, upon Assignee’s
request, enforce the rights of Assignee and/or Assignor under the Lease, defend
any claims against Assignee or Assignor under the Lease, and defend any patent
suits against the Golf Course, Assignee and/or Assignor, all at Assignor’s sole
expense; however, Assignor shall consult with Assignee and obtain Assignee’s
consent, which shall not be unreasonably withheld, prior to finalizing any
action which may affect Assignee. Assignor does hereby covenant and agree to pay
any expenses incurred by Assignee, including attorneys’ fees, paralegals’ fees,
legal assistants’ fees and costs, in enforcing the rights of Assignee and/or
Assignor under the Lease, defending any claims against Assignee or Assignor
under the Lease, and defending any patent suits against the Golf Course,
Assignee and/or Assignor.
 
4. Lease Payments. The parties acknowledge and agree that effective as of the
date of this Assignment, all future payments due under the Lease shall be
payable for the benefit of Assignee. On or before the 7th day of each month,
ProLink will (i) provide Assignee a report identifying the number of rounds
played at the Golf Course and the applicable usage fee per round (ii) send an
invoice to the Golf Course for the fees due for the preceding month and (iii)
upon written request of Assignee cause the future payments due to be remitted to
an account designated by the Assignee.
 
5. Payment Allocation. The parties agree that the fees collected monthly will be
allocated as follows: (i) all fees collected during the twelve month period
commencing July1, 2008 through June 30, 2009 will be paid [INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2].(ii) All fees
collected during all subsequent twelve month period commencing July 1, 2009 will
be paid [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], any excess will be shared equally between Assignor and Assignee. Prolink
will provide the Assignee with a monthly statement computing the Assignees
Unrecovered Investment. [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2]
 
6. Remarketing. In the Event that the Lease is cancelled by the Golf Course and
any units are returned by the Golf Course, [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2].
 
2

--------------------------------------------------------------------------------


 
7. Change in Control. In the event there is a Change in Control of Prolink, and
upon receipt of a written request from Assignee within 90 days of the Change in
Control, Assignee will have the right to require Prolink to repurchase the its
rights title and interest in the Lease for an amount equal to the Assignees un
recovered investment. For purposes of this Agreement, a "Change in Control"
shall mean (i) an acquisition of any voting securities of the Company (the
"Voting Securities") by any "person" (as the term "person" is used for purposes
of Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the "1934 Act")) immediately after which such person has "beneficial
ownership" (within the meaning of Rule 13d-3 promulgated under the 1934 Act)
("Beneficial Ownership") of 51% or more of the combined voting power of the
Company's then outstanding Voting Securities or (ii) a merger or consolidation
that results in more than 50% of the combined voting power of the Company's then
outstanding Voting Securities of the Company or its successor changing ownership
(whether or not approved by the Board); (iii) the sale of all or substantially
all of the Company's assets; (iv) approval by the shareholders of the Company of
a plan of complete liquidation of the Company; or (v) the individuals
constituting the Board as of the date of this Agreement (the "Incumbent
Board")cease for any reason to constitute at least 1/2 of the members of the
Board; provided, however, that if the election, or nomination for election by
the Company's stockholders, of any new director was approved by a vote of the
Incumbent Board, such new director shall be considered a member of the
Incumbent Board.
 
8. Authorization. The execution and the delivery of this Assignment by Assignor
has been duly authorized by Assignor, which is duly organized and in good
standing under the corporate laws of its jurisdiction, this Assignment has been
duly and validly executed by Assignor, and no further corporate or other action
is necessary on its part to make this Assignment valid and binding upon Assignor
and enforceable against Assignor in accordance with the terms hereof, or to
carry out the transactions contemplated hereby.
 
9. No Violations. The execution, delivery and performance of this Assignment by
Assignor will not (i) constitute a breach or a violation of any of the
organizational documents or by-laws of Assignor or of any law, rule or
regulation, agreement, indenture, deed of trust, mortgage loan, agreement or
other instrument to which Assignor is a party or by which Assignor is bound;
(ii) constitute a violation of any order, judgment or decree to which Assignor
is a party or by which any of the assets or properties of Assignor are bound or
affected; or (iii) result in the creation of any lien, charge or encumbrance
upon any of the assets or properties of Assignor.
 
10. Consents and Approvals. No consent, approval or authorization is required to
be obtained by Assignor in connection with the execution or delivery of this
Assignment by Assignor or the consummation by Assignor of the transactions
contemplated hereby except as has been timely obtained prior to the execution of
this Agreement.
 
11. Title to Lease. Assignor has a valid contractual interest in, the Lease and
the Lease Rights, subject to no liens, claims, charges, or encumbrances of any
kind. In the event liens or encumbrances arise, Assignor shall have the
opportunity to defend the same. In addition, Assignor represents and warrants
that to the best of its knowledge Assignor has paid or will pay all taxes
(including state sales and property tax) applicable to the Lease that have
accrued at any time prior to the closing on this sale transaction. In the event
taxes are due for the period of time prior to the closing relating to the Lease,
such amount shall be the responsibility of Assignor.
 
3

--------------------------------------------------------------------------------


 
12. Breach. In the event of the breach of this Assignment by either party, the
other party shall have the right to pursue any remedy provided by applicable
law, including specific performance. Any party failing to comply with the terms
of this Assignment will pay all expenses, including reasonable attorneys’ fees,
paralegals’ fees, legal assistants’ fees and costs, including those incurred on
the appellate level and those incurred in connection with a determination of the
amount of such fees and costs to which the other party is entitled, incurred by
the other party to this agreement as a result of such failure.
 
At any time and from time to time, at the request of Assignee, Assignor shall
execute and deliver to Assignee any new, additional, or confirmatory instrument
and any other document necessary to transfer in Assignee all right, title, and
interest in and to the Lease or to enable Assignee to realize upon or to
otherwise enjoy the benefits of the Lease or to carry into effect the intent and
purposes of this Assignment. Assignor warrants to Assignee that it has good and
valid title to the Lease, free and clear of any liens and claims of any person
and that it has good right and full, power and authority to sell, assign, and
transfer the Lease to Assignee.
 
(Signatures on Following Page)

4

--------------------------------------------------------------------------------




Assignor and Assignee have executed this Assignment as of the date and year
first above written.


ASSIGNOR:
 
PROLINK SOLUTIONS, LLC, a Delaware limited
liability company
   
By:
/s/ Lawrence D. Bain
Name:
Lawrence D. Bain
As its: Chief Executive Officer  
ASSIGNEE:
 
FOC Financial Limited Partnership
   
By:
/s/ Steven Fisher

 
*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*

5

--------------------------------------------------------------------------------


 
EXHIBIT “A”
 
Lease



--------------------------------------------------------------------------------


 
EXHIBIT “B”
 
Service Agreement
 

--------------------------------------------------------------------------------

